Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00700-CV

                        IN RE IMPLICITY MANAGEMENT COMPANY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: December 11, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 10, 2019, relator filed a petition for writ of mandamus. Relator also filed a

motion for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on October 23, 2019. The real party in interest responded

and relator replied. After considering the petition, response, reply, and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a). The stay imposed on October 23, 2019 is lifted.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2016CI11019, styled Implicity Management Company v. American Risk
Insurance Co., Inc., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M.
Stryker presiding.